UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7008



SHALER L. EAGLE,

                                                Petitioner - Appellant,

          versus


THOMAS    MCBRIDE,    Warden,      Mount      Olive
Correctional Complex,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-02-1127)


Submitted:   August 28, 2003               Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shaler L. Eagle, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn
Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Shaler   L.   Eagle,   a    state       prisoner,    seeks   to   appeal   the

district court’s order accepting the report and recommendation of

a magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2254 (2000).          An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”                      Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).                    We have

independently reviewed the record and conclude that Eagle has not

made the requisite showing.           See Miller-El v. Cockrell, 537 U.S.

322,      , 123 S. Ct. 1029, 1039 (2003).                  Accordingly, we deny a

certificate of appealability and dismiss the appeal.                     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                           DISMISSED


                                           2